UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6633


JEROME YARN, JR.,

                        Petitioner – Appellant,

          v.

WILLARD HALL,

                        Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-hc-02272-F)


Submitted:   September 23, 2014            Decided: September 26, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerome Yarn, Jr., Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jerome Yarn, Jr., seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues       a    certificate           of    appealability.            See     28     U.S.C.

§ 2253(c)(1)(A) (2012).                 A certificate of appealability will not

issue       absent      “a    substantial         showing      of     the    denial    of    a

constitutional right.”                 28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard        by    demonstrating           that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see     Miller-El       v.   Cockrell,     537 U.S. 322,    336-38

(2003).          When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

                 We have independently reviewed the record and conclude

that Yarn has not made the requisite showing.                               Accordingly, we

deny    a    certificate          of   appealability,         deny    Yarn’s    motion      for

transcript at Government expense, and dismiss the appeal.                                    We

dispense         with      oral    argument       because      the     facts    and     legal



                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3